      Case 4:19-cv-05238-TOR     ECF No. 51    filed 09/24/20   PageID.333 Page 1 of 5




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    KIER KEAND’E GARDNER,
                                                  NO. 4:19-CV-5238-TOR
 8                              Plaintiff,
                                                  ORDER DENYING MOTION TO
 9           v.                                   ALTER OR AMEND JUDGMENT

10    KENTON BOYD, et al.,

11                              Defendants.

12

13         BEFORE THE COURT is Plaintiff’s Motion to Alter or Amend Judgment

14   (ECF No. 50). This matter was submitted for consideration without oral argument.

15   The Court has reviewed the record and files herein, and is fully informed. Because

16   the motion is straightforward and simple, the Court will not require the Defendants

17   to respond. For the reasons discussed below, Plaintiff’s Motion to Alter or Amend

18   Judgment is DENIED.

19         Essentially, Plaintiff reargues his opposition to Defendants’ motion for

20   summary judgment. The crux of Plaintiff’s argument is that he refused to sign his



        ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT ~ 1
      Case 4:19-cv-05238-TOR      ECF No. 51    filed 09/24/20   PageID.334 Page 2 of 5




 1   committed name to the prison’s administrative appeal process and now seeks a

 2   ruling that he does not have to comply with the prison’s procedures.

 3                                      DISCUSSION

 4         A motion for reconsideration of a judgment may be reviewed under either

 5   Federal Rule of Civil Procedure 59(e) (motion to alter or amend a judgment) or

 6   Rule 60(b) (relief from judgment). Sch. Dist. No. 1J v. ACandS, Inc., 5 F.3d 1255,

 7   1262 (9th Cir. 1993). “Reconsideration is appropriate if the district court (1) is

 8   presented with newly discovered evidence, (2) committed clear error or the initial

 9   decision was manifestly unjust, or (3) if there is an intervening change in

10   controlling law.” Id. at 1263; United Nat. Ins. Co. v. Spectrum Worldwide, Inc.,

11   555 F.3d 772, 780 (9th Cir. 2009). Whether to grant a motion for reconsideration

12   is within the sound discretion of the court. Navajo Nation v. Confederated Tribes

13   and Bands of the Yakima Nation, 331 F.3d 1041, 1046 (9th Cir. 2003).

14         In Miller v. Marriott Int’l, Inc., the Ninth Circuit concluded that Rule 60(b)

15   motions filed within the specified period after entry of judgment, but after notices

16   of appeal were filed, “prevented the ... notices of appeal from becoming effective

17   until the district court rule[d] on the merits of those motions.” 300 F.3d 1061,

18   1064 (9th Cir. 2002). Accordingly, while a notice of appeal generally divests the

19   district court of jurisdiction to proceed, according to Federal Rules of Appellate

20




        ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT ~ 2
       Case 4:19-cv-05238-TOR      ECF No. 51    filed 09/24/20   PageID.335 Page 3 of 5




 1   Procedure 4(a)(4), a timely filed motion to reconsider allows the district court to

 2   rule on the motion, despite that a notice of appeal was filed.

 3         Defendants sought summary judgment for Plaintiff’s failure to exhaust

 4   administrative remedies. ECF No. 29. Under the Prison Litigation Reform Act

 5   (“PLRA”) of 1995, “[n]o action shall be brought with respect to prison conditions

 6   under section 1983 of this title, or any other Federal law, by a prisoner confined in

 7   any jail, prison, or other correctional facility until such administrative remedies as

 8   are available, are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion is a mandatory

 9   prerequisite to filing suit in federal court. Jones v. Bock, 549 U.S. 199, 211

10   (2007); Woodford v. Ngo, 548 U.S. 81, 85 (2006). “[T]o properly exhaust

11   administrative remedies prisoners must ‘complete the administrative review

12   process in accordance with applicable procedural rules’” defined by the specific

13   prison grievance process in question. Jones, 549 U.S. at 218 (quoting Woodford,

14   548 U.S. at 88).

15         The burden is on the defendant to prove that there was an available

16   administrative remedy that the plaintiff failed to exhaust. Albino v. Baca, 747 F.3d

17   1162, 1172 (9th Cir. 2014). The burden then shifts to the prisoner to produce

18   evidence showing “that there is something in his particular case that made the

19   existing and generally available administrative remedies effectively unavailable

20




        ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT ~ 3
      Case 4:19-cv-05238-TOR      ECF No. 51    filed 09/24/20   PageID.336 Page 4 of 5




 1   to him.” Id. Unavailable remedies include those that: (1) “operate[] as a simple

 2   dead end—with officers unable or consistently unwilling to provide any relief to

 3   aggrieved inmates,” (2) are opaque and incapable of use, or (3) “thwart inmates

 4   from taking advantage of a grievance process through machination,

 5   misrepresentation, or intimidation.” Ross v. Blake, 136 S. Ct. 1850, 1859-60

 6   (2016); Fuqua v. Ryan, 890 F.3d 838, 850 (9th Cir. 2018). The ultimate burden of

 7   proof remains with the defendant. Albino, 747 F.3d at 1172.

 8         The WSP Offender Grievance Program consists of four levels of review.

 9   See ECF No. 30 at 1-5, ¶¶ 1-9. Plaintiff initiated the grievance process when he

10   submitted a complaint. ECF No. 30 at 5, ¶ 10. The grievance coordinator returned

11   the complaint for failure to sign his committed name with instruction to appeal or

12   file a new grievance with his committed signature. ECF No. 30 at 5-6, ¶ 10.

13         Plaintiff does not dispute that he failed to file a new grievance with his

14   committed signature. See ECF No. 34.

15         The rejection of Plaintiff’s grievance did not create a dead end, opaque terms

16   incapable of use, or thwart the process through machination, misrepresentation, or

17   intimidation. Thus, the administrative remedy was not rendered unavailable; the

18   choice not to sign with his committed name was of Plaintiff’s own volition.

19   Because he refused to follow the prison’s procedures and use his committed name,

20   he did not exhaust his administrative remedies.




        ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT ~ 4
      Case 4:19-cv-05238-TOR     ECF No. 51    filed 09/24/20   PageID.337 Page 5 of 5




 1   ACCORDINGLY, IT IS HEREBY ORDERED:

 2         Plaintiff’s Motion to Alter or Amend Judgment (ECF No. 50) is DENIED.

 3         The District Court Executive is directed to enter this Order and furnish

 4   copies to the parties. The file remains CLOSED.

 5         DATED September 24, 2020.

 6

 7                                 THOMAS O. RICE
                                United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20




       ORDER DENYING MOTION TO ALTER OR AMEND JUDGMENT ~ 5
